TnoMAs, S'.
— Tbe respondent, tbe Bank of New Amsterdam, does not claim any title to a lien upon tbe tin box which, with its contents, was deposited by tbe decedent in its safe deposit vaults. As to her, it was a mere bailee for hire, owing a duty to deliver tbe property to her or her legal representative. Tbe petitioner is tbe administrator of tbe estate of tbe decedent, duly appointed by this court. A sister of tbe decedent, claiming to have received a gift of tbe contents of tbe box, makes an adverse claim, and, though she is not a party to this proceeding, her evidence and that of her witnesses has been received as evidence on tbe part of tbe respondent. Much of this evidence was incompetent and inadmissible under section 829, Code Civil Procedure; it is, all of it, open to grave suspicion, and is contradicted by tbe acts and letters of tbe claimant. It is not Avitbin tbe province of this court to determine tbe conflicting claim of title, but it may adjudge, as between tbe parties to tbe proceeding, a right to possession. Matter of Curry, 25 Hun, 322; Matter of Knittel, 5 Dem. 372; Matter of Stewart, 77 Hun, 564. Tbe written order of tbe decedent in which she requests tbe respondent to give “ my ” (her) things to her sister does not import a transfer of title, and, as an authority to her sister to act as her agent, it was revoked by tbe death of *196the decedent. Tbe petitioner represents the decedent, and is entitled to all of the rights which the decedent would now have. One of those rights as against the respondent is the possession of this box, with its contents. The sister may assert such rights as she may have against the administrator by an. action in another court. A decree will be made awarding possession of the property to the petitioner.
Decreed accordingly.